El Juez PeesideNte Se. del Tobo,
emitió la opinión del tribunal.
Remigio Martínez Badía demandó a Francisco Echandí en reivindicación de cierta porción de terreno y reclamación de daños y perjuicios. Alegó que era dueño de una finca rústica de ciento treinta cuerdas, situada en el barrio de Florida Adentro de Barceloneta, y que una parte de ella— seis cuerdas — estaba poseída por el demandado sin título y con ánimo de apropiársela.
El demandado aceptó en su contestación que el deman-dante era dueño de la finca de ciento treinta cuerdas descrita en la demanda y negó las demás alegaciones de ésta, afir-mando que la finca de seis cuerdas que posee la adquirió por compra a Ramón Lourido en 1908.
Fué el pleito a juicio. Ambas partes practicaron su prueba y la corte dictó sentencia finalmente declarando sin lugar la demanda. El demandante apeló entonces para ante este tribunal.
Admitido por el demandado que el demandante es dueño de la finca de ciento treinta cuerdas a que se refiere la de-manda* es necesario dejar por establecido dicho hecho.
*249La prueba es complicada con respecto a otros extremos comprendidos en el pleito. No bay duda alguna que las seis cuerdas en disputa pertenecieron antiguamente a Francisco Lourido de la Riva. También las ciento treinta. Se admite el origen común.
Tampoco hay duda de que muerto Lourido pasaron sus bienes a sus herederos. Estos eran sus tres hijos: Francisco, Ramón y Manuel. Hubo disputas entre ellos. Al fin lograron ponerse de acuerdo. Un agrimensor dividió materialmente la finca y a Ramón le correspondieron ciento y pico de cuerdas de las cuales se posesionó y pagó contri-bución aisladamente. Pero cuando esa división material de las tierras pertenecientes a la sucesión se hizo, el heredero Francisco, hermano de Ramón y de Manuel, había ya muerto, y le habían sucedido sus hijos, algunos de los cuales eran me-nores de edad. De ahí que el demandante sostenga, con razón a nuestro juicio que la división practicada está vi-ciada de nulidad y que la finca continuó perteneciendo a la sucesión sin que niguno de sus miembros pudiera disponer de una parte separada de ella.
¿Cómo se posesionó el demandado de las seis cuerdas?
En la propia demanda se alega que hacía quince años dichas seis cuerdas fueron entregadas al demandado por los llamados albaceas de Francisco Lourido de la Riva y su es-posa para que con su usufructo se cobrara una suma que le debía la sucesión y el demandado se adueñó de ellas y se negó a entregarlas no obstante los requerimientos que se le hicieron. Y declarando en el juicio, el propio demandante se expresó así:
“P. Cuando adquirió esa finca tuvo algún conocimiento con res-pecto a la posesión de Echandi, se le aclaró el punto? — Sí, señor; me dijeron que había una parcela que tenía Echandi la cual le habían dado en garantía de un dinero que había facilitado para el pago de las contribuciones. — P. ¿No sabe en qué garantía se la die-ron? — Que la usufructuara en lo que ellos devolvían el dinero, y en-tonces fui a donde Echandi: Ud. tiene una parcela de cinco o seis *250cnerdas, la sucesión le debe un pico y dígame la cantidad que es para devolverla, y me dijo entonces que no, que él había comprado aquello.”
La prueba del demandado tiende a demostrar que las seis cuerdas no fueron entregadas en la forma que dice el de-mandante, sino a virtud -de un contrato de venta. Decla-rando el demandado espresó:
“P. ¿Qué le proponía él? — -Que me vendía el terreno ese.— P. ¿Qué terreno? — Las cinco cuerdas ochenta centavos. — P. ¿Las que le reclaman ahora? — Sí, señor. — F. ¿Cómo fué el negocio? — El ne-gocio fué: me dijo, la finca está embargada y van a rematarla entre tres o cuatro días por las contribuciones que debe de dos o tres años. — P. ¿ De qué finca debía las contribuciones ? — De las ciento una cuerdas de las que se sacaron las cinco cuerdas. — lion. Juez. ¿Esas cinco cuerdas formaban parte de otra finca mayor? — Sí, señor; de las ciento una cuerdas que debían las contribuciones. — P. Siga — Le dije, no puedo comprar, y me dijo: si me saca de este apuro com-padre, y dije, está bien, le doy el dinero y pagaré a razón de diez pesos cuerda, y dijo: como Ud. quiera, y me dijo, tengo que decirlo a mi hermano Manuel; y al día siguiente fueron los dos y dijo, aquí pasa esto ha dicho su hermano para que pague las contribuciones, cincuenta y ocho pesos. — P. ¿ Aceptó la venta ? — A razón de diez pesos cuerda. — P. ¿O sea cincuenta pesos? — Cincuenta y ocho pesos. — P. Siga. — Le entregué el dinero y pagó sus contribuciones, y a los pocos días vino un día de fiesta y dijo, vengo a entregarle el terreno y fué el mismo y midió con varas.”
También declaró en el juicio Manuel Lourido, de setenta y dos años, uno de los hijos de Francisco Lourido de la Diva. Confirma en todo lo dicho por el demandado sobre la venta. Expresa que la finca heredada de sus padres fué dividida ma-terialmente posesionándose Bamón de ciento y pico de cuer-das; que se atrasó en el pago de las contribuciones y para sa-tisfacerlas vendió a Echandi un trozo de terreno y que fué llamado para presenciar el contrato y nada tuvo que objetar. Un extremo de su declaración es así:
“P. ¿Uds. celebraron algún negocio con Remigio Martínez Badía? —Sí, señor; después d'e eso. — P. ¿Ud. le hizo alguna indicación a *251Remigio Martínez Badía con respecto a esa parcela de Francisco Eebandi? — El preguntó que qué terrenos habían vendido, que no pertenecían a la sucesión, y le hice la explicación de que había ese predio y otro predio de Ramón Pérez G-erena. — P. ¿Cuándo le ad-virtieron eso, antes o después de comprar él ? — Antes de comprar él.— P. ¿Le explicó cómo se había efectuado el negocio? — Le hice la ex-plicación. — P. ¿Ud. se lo explicó antes de vender? — -Sí, señor.”
Hay una carta del demandado al demandante presentada por éste como prueba que permite penetrar en la verdad de lo ocurrido en este caso; dice así:
“Manatí, P. R., 9 de Sebre. de 1920. — Sor. Don Remigio Martínez Badía, Areeibo. — Estimado amigo: Recibí tu muy atta. la que me haces referencia en la del 7 del cte. la que te contesto con gusto. Tú sabes que hace 16 o 18 años que estoy en posesión del terreno que me vendieron los Louridos, no del número de cuerdas aunque me entregaron medido y con puntos, creo son algo menos de lo com-prado, todo ese tiempo nadie me ha dicho nada, he estado pacífica posesión, si esos Sres. me vendieron sin tener derecho pa. ello, en ese caso no sólo me engañaron a mí sino también al Tesorero de Pto. Rico; no te acuerdas que tratamos algo de esta venta, cuando estubistes en la oficina de Plazuela Sugar en San Juan, a redimir el remate, como apoderado de los Louridos hecho por contribuciones, así es que puede ser como tú me dices que estés dentro de la ley, pero bien sabes que mi derecho es innegable entre caballeros, por lo tanto creo lo más combeniente tanto pa. ti como para mí, someter a decisión de 4 amigos de ambos pa. que decidan, dígame si te parece bien, con esto en nada nos perjudicamos ni tú ni yo, pues tienen responsabi-lidad mi bendedores que también son parte de los tuyo. — Tu afirmo, amigo (firmado) Franco. Echandi.”
Investigando el título del demandado con respecto a la finca que posee, es necesário reconocer su debilidad. Eamón Lou-rido no podía vender una porción separada de la gran finca que pertenecía tanto a él como a sus hermanos. Pero de todos modos había ya vendido cuando transmitió sus dere-chos y acciones al demandante, estando por tanto impedido de volver sobre sus propios actos. Nada en relación con las *252seis cuerdas pudo el demandante adquirir de él o de sus he-rederos.
Igual ocurre con respecto al otro hermano Manuel. El acepta la validez de la venta y dice que cuando a su vez ven-dió sus derechos y acciones a la herencia de sus padres al de-mandante le advirtió lo sucedido en relación con las tierras poseídas por Echandi.
iSójo resta el derecho de los herederos de Francisco Lou-rido, otro de los hijos de Francisco Lourido de la Riva. El tí-tulo del demandante fué admitido en la contestación y como el demandante es duepo de los derechos y acciones de los he: rederos de Francisco y éstos eran dueños de una tercera parte indivisa de las seis cuerdas, esa parte dehe reconocerse al de-mandante. Capó v. Fernández, 27 D. P. R. 715.
La sentencia, en tal virtud, dehe ser revocada y declararse con lugar la demanda en cnanto a la tercera parte indivisa de que se deja hecho mérito. En cuanto a los frutos reclama-dos, la prueba no aporta una base segura para concederlos. Laclas las circunstancias concurrentes, cada parte pagará sus costas.

Revocada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey, Hutchison y Franco Soto.